Title: [March 3. Tuesday. 1778.]
From: Adams, John
To: 


      March 3. Tuesday. 1778. Our Wind had continued brisk and fresh all the last night and this morning. Our Course was about North East. Showers fell in the night and in the morning. The Flocks of Gulls still pursued Us. This morning Captain Parison breakfasted with Us. Our Captain was in high Spirits and very gay, chattering in French, Spanish, Portuguese, German, Dutch, Latin and Greek and boasting that he could speak some Words in every Language. He told Us, besides that he had ordered two more Fishes upon the Mainmast to cover the flaws above Deck. This Mast was very large and strong, and thought to be one of the best Sticks that our Country aforded: but it had been very roughly handled by the Lightening and the Storm, and dangerously injured.
      The Captain, Lieutenants, Master, Mates, and Midshipmen, were now making their calculations to discover their Longitude, but I conjectured they would be very wild.
      The Life I lead was a dull Scaene to me—No Business, no Pleasure, No Reading, no Study. Our little World was all wet and damp. There was nothing I could eat or drink, without nauseating. We had no Spirits for Conversation, nor any thing about which to converse. We saw nothing but Sky, Clouds and Sea, and then Seas, Clouds and Skies. I had often heard of Learning a Language, as English or French for example, on a Passage: but I believed very little of any thing was ever learned at Sea. There must be more health and better Accommodations. My young Friend Mr. Vernon had never had the least qualm of Sea Sickness since We came on board. I advised him to begin the Study of the French Tongue, methodically by reading the Grammar through. He began it accordingly.
     